Case 17-11213 Doc 665 Filed 07/30/19 Entered 07/30/19 16:02:53 Main Document Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                    CASE NO. 17-11213

                                                                     SECTION A

          DEBTOR                                                     CHAPTER 11

    ORDER EXTENDING DEADLINES FOR (1) OFFICERS AND DIRECTORS TO CAST
       BALLOTS AND OBJECT TO CONFIRMATION AND (2) THE DEBTOR TO
       TABULATE BALLOTS AND SUBMIT TABULATION FOR VERIFICATION

          Considering the Ex Parte Motion to Extend Plan Voting and Objection Deadlines for

   Officers and Directors (“Motion to Extend”) [P-664] filed by First NBC Bank Holding Company

   (“Debtor”), as debtor and debtor-in-possession, and the consent of the Committee to the relief

   sought therein,

          IT IS ORDERED that the Motion to Extend is granted and the deadline for William D.

   Aaron, Jr., Herbert Anderson, Dale Atkins, John C. Calhoun, Leander J. Foley, III, William

   Carrouche, John F. French, Leon Giorgio, Jr., Grish Roy Pandit, Shivan Govindan, Lawrence

   Blake Jones, Louis Lauricella, Mark Merlo, Hermann Moyse, III, James C. Roddy, Dr. Charles

   Teamer, Sr., Joseph Toomy, Richard M. Wilkinson, Marsha Crowle, Mary Beth Verdigets and

   David W. Anderson (collectively, “Officers and Directors”) to submit their ballots to the Voting

   Agent for acceptance or rejection of the Chapter 11 Plan [Doc. 621] (“Plan”) is extended until

   Friday, August 2, 2019 at 3:00 p.m. CST;

          IT IS FURTHER ORDERED that the deadline for the Officers and Directors to file an

   objection to confirmation of the Plan is extended until Friday, August 2, 2019 at 3:00 p.m. CST;
Case 17-11213 Doc 665 Filed 07/30/19 Entered 07/30/19 16:02:53 Main Document Page 2 of 2



           IT IS FURTHER ORDERED that the deadline for which Debtor’s counsel is to file the

   Tabulation of Ballots electronically and submit the ballots in hard copy form to the Clerk of

   Bankruptcy Court for verification of the Tabulation is extended until August 5, 2019;

           IT IS FURTHER ORDERED that counsel shall serve this order on the required parties who

   will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file a

   certificate of service to that effect within three (3) days.

                           New Orleans, Louisiana, July 30, 2019.



                                                           Hon. Elizabeth W. Magner
                                                           U.S. Bankruptcy Judge
